On rehearing by
Judge Barker:
The plaintiff in her petition set out that she owned a tract of land which embraced the entire bed of Lick creek. The defendant denied the allegation of the petition, but did not make her answer a counterclaim. The spring which was in controversy lay on the defendant’s- side of the creek. The circuit court dismissed the plaintiff’s petition, .and that judgment was affirmed by this court on the ground that the center of the stream was the dividing line between the parties. There is not a syllable in the record to show that the defendant has any title beyond this line. There is nothing in the record upon which a judgment in favor of the plaintiff beyond this line could be predicated. The answer was not made a counterclaim, and there was no proof of any trespass by the defendant beyond the center line of the stream. The judgment in favor of the defendant simply establishes the center of the stream as the dividing line be*751tween the parties, for that judgment must be read in connection with the opinion of this court affirming it.
Petition overruled.